


Exhibit 10.3
LEASE GUARANTY
THIS LEASE GUARANTY (this “Guaranty”) is made and given as of October 23, 2015,
by BOB EVANS FARMS, LLC, an Ohio limited liability company (“Guarantor”), in
favor of BROADSTONE BEF PORTFOLIO, LLC, a New York limited liability company
(“Landlord”).


W I T N E S S E T H


WHEREAS, Landlord desires to purchase those certain parcels of real property
located at (i) 651 Commerce Parkway, Lima, OH 45804; and (ii) 1109 Industrial
Drive East, Sulphur Springs, TX 75482, together with all buildings, improvements
and fixtures located thereon, now or in the future, and all rights, privileges,
tenements, easements, licenses, hereditaments and appurtenances belonging or
pertaining thereto, each as more particularly described on Exhibit A
(collectively, the “Property”), from BEF Foods, Inc., an Ohio corporation
(“Tenant”), and, contemporaneously with the closing of the purchase of the
Property, lease the Property to Tenant pursuant to that certain Master Lease
Agreement (the “Lease”), dated as of even date with this Guaranty, by and
between Landlord, as landlord, and Tenant, as tenant, to which reference is made
for all of the terms and provisions thereof;


WHEREAS, Landlord is unwilling to purchase the Property or enter into the Lease
unless Guarantor executes and delivers to Landlord this Guaranty, and,
therefore, Guarantor executes and delivers this Guaranty to Landlord in order to
induce Landlord to purchase the Property and to enter into the Lease;


WHEREAS, Guarantor acknowledges that, because of Guarantor’s ownership and
control of Tenant, Guarantor will substantially benefit from the sale of the
Property to Landlord and Landlord’s leasing of the Property to Tenant. For this
and other valuable consideration, Guarantor hereby assumes the duty to perform
the Guaranteed Obligations (hereinafter defined) in accordance with the terms
hereof; and


WHEREAS, Guarantor has received a copy of the Lease, has examined the Lease, and
is familiar with all of the terms, conditions and provisions contained in the
Lease.


NOW, THEREFORE, in consideration of the foregoing and in further consideration
of the sum of ten dollars ($10.00) paid to Guarantor, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, Guarantor hereby agrees as follows:


1.Guarantor unconditionally guarantees to Landlord the full, faithful and
punctual payment of all rental, sums, costs, expenses, charges, payments and
deposits (including sums payable as damages upon a default under the Lease) (or
any part thereof) which are at any time payable by Tenant under the Lease in
accordance with the Lease, and the full, faithful and punctual performance,
fulfillment and observance of all of each covenant, condition and obligation of
the Lease to be performed, fulfilled or observed by Tenant (collectively, the
“Guaranteed Obligations”).
2.This Guaranty is an unconditional, irrevocable and absolute guarantee of
payment and performance. If for any reason any provision of the Lease shall not
be faithfully performed or observed by Tenant as required thereby, or if the
rental or any other sums, costs, expenses, charges, payments or deposits, or any
part thereof, payable under the Lease shall not be paid when due in accordance
with the provisions of the Lease, Guarantor will promptly perform or observe, or
cause the performance or observance of each such provision, and will immediately
pay such rental or other sums, costs, expenses, charges, payments or deposits
then due and payable to the Person entitled thereto pursuant to the provisions
of the Lease. Guarantor also agrees to pay to such Person the costs and expenses
of collecting any such rental or any other sum, cost, expense, charge, payment
or deposit at any time payable by Tenant under the Lease. Landlord shall have
the right to enforce this Guaranty regardless of the receipt by Landlord of
additional security or the enforcement of any remedies against such security or
the release of such security.
3.Anything in this Guaranty to the contrary notwithstanding, Guarantor shall not
take any action, or cause or permit any Person to take any action, and Guarantor
hereby irrevocably waives to the extent permitted by applicable law any and all
rights that it may otherwise have at law or in equity, to enjoin, interfere
with, restrict or limit, in any way whatsoever, any demand or any payment to
Landlord under the Lease or this Guaranty. If Guarantor,




--------------------------------------------------------------------------------




or any Person on Guarantor’s behalf or at Guarantor’s direction, brings any
proceeding or action to enjoin, interfere with, restrict, or limit, in any way
whatsoever, anyone or more demands or payments under the Lease or this Guaranty,
Guarantor shall be liable for any and all damages resulting therefrom or arising
in connection therewith, including, without limitation, reasonable attorney’s
fees and costs.
4.Guarantor’s duty to pay and perform the Guaranteed Obligations shall in no way
be released, affected or impaired by reason of the happening from time to time
of any of the following, whether or not Guarantor has received notice thereof or
consented thereto: (a) the waiver by Landlord or its successors or assigns of
the performance or observance by Tenant of any provision of the Lease; (b) the
extension of the time for payment by Tenant of any rental or any sums, costs,
expenses, charges, payments or deposits or any part thereof, owing or payable
under the Lease, or of the time for performance by Tenant of any other
obligations under or arising out of or on account of the Lease or any extension
or renewal thereof; (c) the assignment, subletting or mortgaging or the
purported assignment, subletting or mortgaging of all or part of Tenant’s
interest in the Lease, whether or not permitted by the Lease; (d) the
modification or amendment (whether material or otherwise) of any obligation of
Tenant as set forth in the Lease; (e) the taking or the omission of any actions
referred to in the Lease; (f) the failure, omission or delay of Landlord to
enforce, assert or exercise any right, power or remedy conferred on Landlord in
the Lease or by law or any action on the part of Landlord granting indulgence or
extension in any form, or for failing to recognize, observe or protect any legal
or equitable rights Guarantor may have with respect to Tenant, the Lease or the
Property; (g) the failure of any Person to perform any obligation to Landlord;
(h) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all of the assets, marshaling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or other
similar proceeding affecting Tenant, Guarantor or any Person or any of their
respective assets, or the disaffirmance of the Lease or any other action by a
trustee or other Person in any such proceeding; (i) the release of Tenant from
performance or observance of any provision of the Lease by operation of law; (j)
any disability or other fact or circumstance that might give rise to a legal or
equitable defense to Tenant or Guarantor; (k) the receipt and acceptance by
Landlord of notes, checks or other instruments for the payment of money made by
Tenant, or any extensions or renewals thereof; or (l) the renewal or extension
of the term of the Lease.
5.(a)     To the extent permitted by applicable law, Guarantor hereby expressly
waives: (i) notice of acceptance of this Guaranty, protest, demand and dishonor,
presentment, and demands of any kind now or hereafter provided for by any
statute or rule of law; (ii) notice of any actions taken by Landlord or Tenant
under the Lease or any other agreement or instrument relating thereto; (iii)
notice of any and all obligations or liabilities contracted or incurred by
Tenant and any and all defaults by Tenant in the payment of Base Rent and
Additional Rent or other rent, charges or amounts, or of any other defaults by
Tenant under the Lease; (iv) all other notices, demands and protests, and all
other formalities of every kind in connection with the enforcement of the
Guaranteed Obligations, omission of or delay in which, but for the provisions of
this Section 5, might constitute grounds for relieving Guarantor of its
obligations hereunder; (v) any requirement that Landlord protect, secure,
perfect, insure or proceed against any security interest or lien, or any
property subject thereto, or exhaust any right or take any action against Tenant
or any other person or entity (including any additional guarantor or Guarantor)
or against any collateral; and (vi) the benefit of any statute of limitations
affecting Guarantor’s liability under this Guaranty.
(b)     Guarantor shall not impose any counterclaim or counterclaims or claims
for set-off, recoupment or deduction of Rent in any action brought by Landlord
against Guarantor under this Guaranty. Guarantor shall not be entitled to make,
and hereby expressly waives to the extent permitted by applicable law, any and
all defenses against any claim asserted by Landlord or in any suit or action
instituted by Landlord to enforce this Guaranty or the Lease. In addition,
Guarantor hereby expressly waives to the extent permitted by applicable law,
both with respect to the Lease and with respect to this Guaranty, any and all
rights which are waived by Tenant under the Lease, in the same manner as if all
such waivers were fully restated herein. The liability of Guarantor under this
Guaranty is primary and unconditional.
(c)    Guarantor hereby expressly waives to the extent permitted by applicable
law any and all protections or rights afforded to it as a guarantor under the
laws of the state of New York, and expressly waives to the extent permitted by
applicable law any and all protections or rights afforded to it as a guarantor
under the laws of any state where the Property, or any portion thereof, may be
located.
(d)    Guarantor hereby expressly waives to the extent permitted by applicable
law any and all rights to defenses arising by reason of: (i) any “one-action” or
“anti-deficiency” law or any other law that may prevent




--------------------------------------------------------------------------------




Landlord from bringing any action, including a claim for deficiency, against
Guarantor before or after Landlord’s commencement or completion of any action
against Tenant; (ii) any election of remedies by Landlord (including, without
limitation, any termination of the Lease) that destroys or otherwise adversely
affects Guarantor’s subrogation rights or Guarantor’s rights to proceed against
Tenant for reimbursement; (iii) any disability, insolvency, bankruptcy, lack of
authority or power, death, insanity, minority, dissolution, or other defense of
Tenant, of any other guarantor (or Guarantor), or of any other person or entity,
or by reason of the cessation of Tenant’s liability from any cause whatsoever,
other than full and final payment and performance of the Guaranteed Obligations;
(iv) any right to claim discharge of any or all of the Guaranteed Obligations on
the basis of unjustified impairment of any collateral for the Guaranteed
Obligations; (v) any change in the relationship between Guarantor and Tenant or
any termination of such relationship; (vi) any irregularity, defect or
unauthorized action by any or all of Landlord, Tenant, any other guarantor (or
Guarantor) or surety, or any of their respective officers, directors, managers,
partners or other agents in executing and delivering any instrument or
agreements relating to the Guaranteed Obligations or in carrying out or
attempting to carry out the terms of any such agreements; (vii) any assignment,
endorsement or transfer, in whole or in part, of the Guaranteed Obligations,
whether made with or without notice to or consent of Guarantor; (viii) the
recovery from Tenant or any other Person (including without limitation any other
guarantor) becomes barred by any statute of limitations or is otherwise
prevented; (ix) the benefits of any and all statutes, laws, rules or regulations
which may require the prior or concurrent joinder of any other party to any
action on this Guaranty; (x) any release or other reduction of the Guaranteed
Obligations arising as a result of the expansion, release, substitution,
deletion, addition, or replacement (whether or not in accordance with the terms
of the Lease) of the Property; or (xi) any neglect, delay, omission, failure or
refusal of Landlord to take or prosecute any action for the collection or
enforcement of any of the Guaranteed Obligations or to foreclose or take or
prosecute any action in connection with any lien or right of security (including
perfection thereof) existing or to exist in connection with, or as security for,
any of the Guaranteed Obligations, it being the intention hereof that Guarantor
shall remain liable as a principal on the Guaranteed Obligations notwithstanding
any act, omission or event that might, but for the provisions hereof, otherwise
operate as a legal or equitable discharge of Guarantor. Guarantor hereby waives
to the extent permitted by applicable law all defenses of a surety to which it
may be entitled by statute or otherwise.
6.No waiver by Landlord of the payment by Guarantor of any of its obligations
contained in this Guaranty, nor any extension of time for the payment by
Guarantor of any such obligations, shall affect or impair this Guaranty or
constitute a waiver or relinquishment of any rights of Landlord hereunder for
the future. No action brought under this Guaranty against Guarantor and on
recovery had in pursuance thereof shall be any bar or defense to any further
action or recovery which may be brought or had under this Guaranty by reason of
any further default of Tenant.
7.Guarantor agrees that Guarantor’s obligations under this Guaranty shall not be
released, impaired or affected in any way by: (a) Guarantor’s bankruptcy,
reorganization or insolvency under any law, or any action of a trustee in any
such proceeding; (b) bankruptcy, reorganization or insolvency under any law of
any party, or any action of a trustee in any such proceeding (c) failure of any
other party to perform its obligations to Landlord; or (d) any other
circumstance that might constitute a legal or equitable defense to Guarantor’s
obligations under this Agreement. Further, Guarantor agrees that, in the event
of the rejection or disaffirmance of the Lease by Tenant or Tenant’s trustee in
bankruptcy, pursuant to bankruptcy law or any other law affecting creditors’
rights, Guarantor will, if Landlord so requests, assume all obligations and
liabilities of Tenant under the Lease, to the same extent as if Guarantor was a
party to such document and there had been no such rejection or disaffirmance;
and Guarantor will confirm such assumption, in writing, at the request of
Landlord upon or after such rejection or disaffirmance.
8.If at any time payment of any of Tenant’s obligations under the Lease is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of Tenant or any other guarantor of the Lease, the
obligations of Guarantor with respect to such payment shall be reinstated at
such time as though such payment had not been made.
9.The liability of Guarantor, in accordance with the other provisions of this
Guaranty, is coextensive and also joint and several with that of Tenant, and any
other guarantor of the Lease, and action may be brought against Guarantor and
carried to final judgment either with or without making Tenant or any other
guarantor a party thereto. Guarantor’s obligations hereunder shall not be
assigned or delegated. If more than one Person shall constitute Guarantor
hereunder or if the Lease is otherwise guaranteed by more than one Person, then
the liability of each such Person shall be joint and several.




--------------------------------------------------------------------------------




10.All of Landlord’s rights and remedies under the Lease and under this Guaranty
shall be distinct, separate and cumulative, and no such right or remedy shall be
exclusive of or a waiver of any of the others. Guarantor shall pay to Landlord
all of Landlord’s out-of-pocket expenses incurred in enforcing this Guaranty,
including, but not limited to reasonable attorneys’ fees.
11.Guarantor has made its own arrangements for keeping informed of changes or
potential changes affecting Tenant including Tenant’s financial condition.
12.Without limiting the generality of the foregoing, Guarantor acknowledges and
agrees to be bound by the provisions of Section 27 of the Lease with regard to
delivery of financial statements and other information required therein.
13.Within ten (10) days after Landlord’s written request, Guarantor shall
execute and deliver to Landlord a written statement certifying: (a) the
continuing effect and enforceability of this Guaranty, and (b) any other matter
concerning this Guaranty or the Lease as Landlord may reasonably request from
time to time.
14.(a)    Until all of the Guaranteed Obligations of Guarantor hereunder shall
have been performed or satisfied in full, or Landlord has otherwise provided its
prior written consent thereto, Guarantor: (i) shall not have a right of
subrogation against Tenant by reason of Guarantor’s performance under this
Guaranty or monies or obligations owed by Tenant to Guarantor; (ii) waives any
right to enforce any remedy which Guarantor now has or may hereafter have
against Tenant by reason of Guarantor’s performance under this Guaranty; (iii)
subordinates any liability or indebtedness of Tenant now or hereafter held by or
owed to Guarantor to Tenant’s obligations; (iv) shall pay prior to delinquency
every tax, assessment, fee and charge and file each report required by any
taxing authority for Guarantor or its assets; (v) shall promptly notify Landlord
of any material default of the Lease, or any event or condition that might have
a material adverse effect upon Guarantor’s ability to pay and perform the
Guaranteed Obligations; (vi) shall, at all times, remain adequately capitalized
to honor Guarantor’s obligations hereunder; (vii) shall do such further acts and
execute and deliver Landlord all such additional conveyances, certificates,
instruments, and other assurances as Landlord may from time to time reasonably
require to protect, assure or enforce its interests, rights and remedies under
this Guaranty; and (viii) shall not, without the prior written consent of
Landlord, in each instance, assign (whether directly or indirectly, voluntary or
involuntary), in whole or in part, this Guaranty or any obligation hereunder or,
through one or more transactions, do, or permit to be done, any Guarantor Change
of Control. “Guarantor Change of Control” means: (A) Bob Evans Farms, Inc. shall
cease to own beneficially and of record, directly or indirectly, eighty percent
(80%) of the Equity Interests of Tenant or Guarantor; (B) Guarantor shall cease
to own beneficially and of record, directly or indirectly, eighty percent (80%)
of the Equity Interests of Tenant; (C) the consummation of a sale by Guarantor
of all or substantially all of Guarantor’s assets; (D) a liquidation,
dissolution or winding-up of Guarantor; (E) the consummation of a merger,
consolidation or other business combination of Guarantor with or into another
entity, or the acquisition by Guarantor of assets or shares or equity interests
of another entity, as a result of which the equity owners of Guarantor
immediately prior to such merger, consolidation, other business combination or
acquisition, do not, immediately thereafter, beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting Equity Interests entitled to vote generally in the
election of directors or managers of the entity resulting from such merger,
consolidation or other business combination of Guarantor; (E) any
reorganization, reverse stock split or recapitalization of Guarantor that would
result in a Guarantor Change of Control as otherwise defined herein; or (F) any
transaction or series of related transactions having, directly or indirectly,
the same effect as any of the foregoing. “Equity Interests” means, as applied to
any Person, corporate stock and any and all securities, shares, partnership
interests (whether general, limited, special or other), limited liability
company interests, membership interests, equity interests, participations,
rights or other equivalents (however designated and of any character) of
corporate stock of such Person or any of the foregoing issued by such Person
(whether a corporation, a partnership, a limited liability company or another
type of entity) and includes, without limitation, securities convertible into
Equity Interests and rights, warrants or options to acquire Equity Interests.
(b)    Notwithstanding anything in Section 14(a) to the contrary, Guarantor
shall be permitted to cause, suffer, or permit, without Landlord’s consent, any
Guarantor Change of Control that satisfies all of the terms and conditions set
forth in this Section 14(b), all of which must be satisfied on or before the
effective date (or earlier closing) of such proposed Guarantor Change of Control
(each a “Permitted Guarantor Change of Control”):
(i)     (A) No Event of Default has occurred and is continuing both as of the
date Guarantor delivers the Guarantor Change of Control Notice (hereinafter
defined) and as of the date such proposed Guarantor Change of Control becomes
effective; (B) no violation or default under this Guaranty has occurred and is
continuing both as of the date Guarantor delivers the Guarantor Change of
Control Notice and as of the




--------------------------------------------------------------------------------




date such proposed Guarantor Change of Control becomes effective; (C) the
Guarantor Change of Control would not result in an immediate violation of a
material term or condition of this Guaranty or the Lease; (D) if the Guarantor
Change of Control is or relates to a merger or consolidation of Guarantor, then,
prior to or simultaneously with its effectiveness, the surviving entity of such
merger or consolidation shall assume all of the obligations of Guarantor under
this Guaranty, actual, contingent and accrued, in a manner reasonably acceptable
to Landlord and otherwise in accordance with the terms and conditions of this
Guaranty; (E) if the Guarantor Change of Control is or relates to a sale or
transfer of Guarantor’s assets, then, prior to or simultaneously with its
effectiveness, the purchaser or transferee of such assets shall assume all of
the obligations of Guarantor under this Guaranty, actual, contingent and
accrued, in a manner reasonably acceptable to Landlord and otherwise in
accordance with the terms and conditions of this Guaranty; (F) immediately after
the Guarantor Change of Control, and having given effect thereto, Guarantor, if
the surviving entity, is a Credit Entity or another Person that qualifies as a
Credit Entity has expressly assumed or guaranteed all of the Guaranteed
Obligations, actual, contingent and accrued, in a manner reasonably acceptable
to Landlord; and (G) Guarantor has delivered a Guarantor Change of Control
Notice to Landlord not less than thirty (30) days prior to the effective date
(or earlier closing) of such Guarantor Change of Control.
(ii)    Notwithstanding anything herein to the contrary, no Guarantor Change of
Control is permitted hereunder if it involves or would result in any of the
following: (A) a Person that is the subject of any bankruptcy, insolvency,
rearrangement or similar actions or proceedings, whether voluntary or
involuntary, or a party to any actions, suits, or proceedings that would
reasonably be expected to have a material adverse impact on Guarantor’s (or
other applicable Person’s) status as a Credit Entity; (B) a Person involved in
the Guarantor Change of Control is a Person whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations and/or who
is in violation of any of the OFAC Laws and Regulations; (C) a change in the
nature of the business conducted at any Location that is reasonably likely to
have a materially deleterious effect to the condition or value of any Location
or reputation of Landlord; or (D) a Material Impact.
(iii)    Prior to the effectiveness of the Guarantor Change of Control, any
instruments and documents required under this Section 14 shall be executed and
delivered by the parties thereto, as applicable, on the date of the Guarantor
Change of Control. In addition, Guarantor shall, at Guarantor’s sole cost and
expense, execute and deliver to Landlord, any other reasonable instruments and
documents requested by Landlord in connection with the Guarantor Change of
Control.
(iv)    For the purposes of this Section 14, the following terms shall have the
meanings set forth below:
(A)    “Consolidated EBITDA” means, with respect to a Person, as of the end of
any fiscal quarter (x) the sum of net income, depreciation, amortization, and,
if any, all adjustments deducted in determining net income and reflected in the
GAAP to non-GAAP reconciliation of operating income disclosed in such Person’s
earnings releases for such periods (provided cash charges shall not exceed
$15,000,000 in any trailing eighteen (18) month period), other non-cash charges
to net income, interest expense, income and franchise (or similar) Tax expense,
minus (y) non-cash credits to net income, in each case of such Person and its
Subsidiaries determined and consolidated in accordance with GAAP for the six (6)
fiscal quarters then ending; provided, that notwithstanding any provision in the
foregoing definition, all non-cash charges (with no dollar limitation) to net
income will be added back to net income when accrued, regardless of whether any
such non-cash charge is expected to result in any future cash payment but, to
the extent any such non-cash charge determined pursuant to the foregoing
definition results in any future cash payment (1) in excess of an aggregate
amount of $15,000,000 in any trailing eighteen (18) month period (excluding any
payment relating to the Wage and Labor Dispute) or (2) in the case of the Wage
and Labor Dispute in excess of an aggregate amount of $16,500,000, Consolidated
EBITDA will be reduced by the amount of such excess at such future time.
(B)    “Credit Entity” means any Person engaged in a business or activity in
which it qualifies under at least one of the following subsections (x) or (y),
each as determined in accordance with GAAP immediately after the effectiveness
of the proposed Guarantor Change of Control (giving effect thereto)




--------------------------------------------------------------------------------




and on a consolidated basis with such Person’s consolidated Subsidiaries: (x)
such Person has maintained at all times during the immediately preceding
eighteen-month period (1) a tangible net worth of no less than $300,000,000, (2)
a ratio of total debt to Consolidated EBITDA of less than 3.7 to 1.0, and (3) a
ratio of total debt to equity of less than 1.5 to 1.0; or (y) the rating
assigned to the senior unsecured long term indebtedness of such Person by
Standard & Poor’s is “BB” or higher, or a comparable rating by any rating agency
reasonably acceptable to Landlord.
(C)    “Guarantor Change of Control Notice” means a written notice setting
forth: (w) the date Guarantor desires the particular Guarantor Change of Control
to be effective and a reasonably detailed description of such proposed Guarantor
Change of Control and the Persons involved, together with supporting
documentation reasonably necessary for Landlord to evaluate whether such
proposed Guarantor Change of Control complies with the applicable terms and
conditions of the Lease and this Guaranty; (x) the proposed Transfer
instruments, and any other documents or agreements relating thereto or required
under the Lease or this Guaranty; (y) current financial information with respect
to the Credit Entity, including its most recent financial report; and (z) such
other documentation and information reasonably necessary to confirm the
satisfaction of the conditions precedent and other requirements of this Section
14 with respect thereto, as determined by Landlord in Landlord’s reasonable
discretion. If Guarantor identifies certain information included in the
Guarantor Change of Control Notice to be confidential, then, at Guarantor’s
request, Landlord agrees to enter into a separate confidentiality agreement in
form and substance reasonably acceptable to Landlord.
(D)    “Wage and Labor Dispute” means those matters raised and subject to the
settlement involving the Thorn v. Bob Evans Farms, Inc., Civil Action
2:12-cv-768 (S.D. Ohio) (“Snodgrass Litigation”), Utterback v. Bob Evans Farms,
Case No. CV14826909 (Court of Common Pleas of Cuyahoga County, Ohio), Mackin v.
Bob Evans Farms, Case No. 2:14-cv-450 (S.D. Ohio) lawsuits; whereby the claims
of assistant managers employed by Bob Evans Farms LLC (dba Bob Evans
Restaurants) are resolved except individuals formerly employed in the assistant
manager position who had received notice of the Snodgrass Litigation and chose
not to opt into that lawsuit.
15.Guarantor represents and warrants to Landlord that: (a) Guarantor is a
limited liability company duly formed, validly existing and in good standing
under the laws of the jurisdiction in which it was formed; (b) Guarantor has the
requisite power and authority to enter into this Guaranty and the signatories
hereto are duly authorized to execute this Guaranty and bind Guarantor to the
terms and conditions hereof; (c) the execution and delivery of this Guaranty by
Guarantor has been duly and validly authorized; (d) the execution and delivery
of this Guaranty by Guarantor will not (i) violate any law, government
regulation, decree or judgment applicable or relating to Guarantor or any of its
assets, (ii) violate any provision of the charter or organization documents of
Guarantor, or (iii) violate or constitute a breach under any document, agreement
or instrument to which Guarantor or its assets may be subject to or bound; (e)
this Guaranty constitutes the legal, valid and binding obligations of Guarantor,
enforceable against Guarantor, in accordance with its terms except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general equitable principles; (f) there are
no actions, suits, proceedings or investigations pending or, to Guarantor’s
knowledge, threatened against Guarantor, in law or in equity, before any
federal, state or local governmental authority, that could, individually or in
the aggregate, reasonably be expected to have a material adverse effect on
Guarantor’s ability to pay and perform under the Lease or this Guaranty; (g) no
bankruptcy, insolvency, rearrangement or similar action or proceeding, whether
voluntary or involuntary, is pending or, to Guarantor’s knowledge, threatened
against Guarantor, nor has Guarantor any intention of filing or commencing any
such action or proceeding; (h) no consent, approval, license, permit or other
authorization of any third-party or any governmental body or office is required
for the valid and lawful execution and delivery of this Guaranty, the valid and
lawful exercise by Landlord of the remedies available to it under this Guaranty
or applicable law or other rights granted to the Landlord in this Guaranty; (i)
all information Guarantor has provided to Landlord is accurate and complete in
all material respects; and (j) Guarantor has received a copy of the Lease, has
examined the Lease, and is familiar with all of the terms, conditions and
provisions contained in the Lease.
16.This Guaranty shall bind Guarantor and its successors, assigns, heirs,
legatees, devisees, administrators and executors. This Guaranty may be freely
assigned, transferred or hypothecated by Landlord, in whole or in part, without
Guarantor’s written consent unless Tenant’s consent to the transfer of the
underlying Lease is required by the




--------------------------------------------------------------------------------




terms of the Lease, in which case Guarantor’s consent to the transfer or
assignment of this Guaranty shall also be required and shall run in favor and
inure to the benefit of Landlord, its successors and assigns, and each
subsequent holder of Landlord’s interest under the Lease. References to the term
“Tenant” shall be deemed to include Tenant’s successors and assigns. All
personal pronouns used in this Guaranty, whether used in the masculine,
feminine, or neuter gender, shall include all other genders. No attornment by
Tenant in favor of any such mortgagee shall diminish any of Guaranteed
Obligations, and following any such attornment, Guarantor’s obligations shall
continue in full force and effect as if the mortgagee were the original Landlord
pursuant to the Lease.
17.Notices from Landlord to Guarantor shall be in writing, addressed to
Guarantor at Bob Evans Farms, Inc., 8111 Smith’s Mill Road, New Albany, Ohio
43054, Attn: General Counsel, and (a) personally delivered; (b) sent by a
nationally recognized overnight delivery service (e.g., Federal Express) for
next-day delivery, to be confirmed by such courier; or (c) mailed by United
States registered or certified mail, return receipt requested, postage prepaid.
Notices, demands and other communications given in the foregoing manner shall be
deemed given when actually received or refused by the party to whom sent, unless
mailed, in which event same shall be deemed given on the day of actual delivery
as shown by the addressee’s registered or certified mail receipt, or at the
expiration of the third (3rd) business day after the date of mailing, whichever
first occurs. Guarantor may from time to time change its address for receiving
notices under this Guaranty by providing written notice to Landlord in
accordance with notice provisions of this Guaranty. Any and all such notices may
be given on behalf of Landlord by its attorneys.
18.This Guaranty shall be governed by and construed in accordance with the laws
of the state of New York. Guarantor agrees to be subject to the jurisdiction of
the courts of New York, to accept service of process in any action brought in
New York, and Guarantor waives any objection to personal jurisdiction in such
action.
19.If any provision of this Guaranty or the application of any provision to any
Person or any circumstance shall be determined to be invalid or unenforceable,
such determination shall not affect any other provisions of this Guaranty or the
application of such provision to any other Person or circumstance, all of which
other provisions shall remain in full force and effect.
20.The recitals to this Guaranty are incorporated into this Guaranty for all
purposes. All terms and conditions of the Lease are hereby incorporated by
reference. Capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meanings assigned to them in the Lease.
21.The terms of this Guaranty shall not be modified, discharged, waived or
terminated except by an agreement in writing signed by Guarantor and Landlord.
Time is of the essence in this Guaranty and each and every provision hereof in
which any date or time is specified.
22.This Guaranty may be executed in multiple counterparts, each of which shall
be deemed an original for purposes of making proof, and all of which together
shall constitute but one and the same instrument.
(SIGNATURE PAGE FOLLOWS)
























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
GUARANTOR:    BOB EVANS FARMS, LLC,
an Ohio limited liability company




By:    /s/ Mark E. Hood


Name:    Mark E. Hood


Title:    Chief Financial Officer






State of ___________________    )
County of _________________    )


On ____________________, 2015, before me, ____________________________,
personally appeared _____________________________, who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.


WITNESS my hand and official seal.


Signature_________________________________ (SEAL)






